IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ADRIANA DIAZ, AN INDIVIDUAL;                          No. 82873
                  AND JAIME DIAZ, AN INDIVIDUAL,
                                     Appellants,
                                vs.
                  SURF CITY INVESTORS, LLC,
                                                                           FILE
                                     Res ondent.




                                      ORDER DISMISSING APPEAL

                              Cause appearing, appellants motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                              It is so ORDERED.1


                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROW

                                                           BY:


                 cc:   Hon. Jessica K. Peterson, District Judge
                       Larry J. Cohen, Settlement Judge
                       David J. Winterton & Associates, Ltd.
                       Ghidotti Berger LLP/Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT         1Any   relief regarding the bond for costs on appeal must be sought in
      OF
    NEVADA       the district court. NRAP 7.

CLERK'S ORDER

 (01 PM7 ArAt.                                                                  2.-tis 83